Case 1:20-cv-01170-JTN-PJG ECF No.1, PagelD.1 Filed 12/07/20 Page 1of 3

FILED -GR
December 7, 2020 9:04 AM
CLERK OF COURT

- _ co eo: U.S. DISTRICT COURT
United States District Court For The Western District Of Michigan WESTERN DISTRICT OF MICHIGAN

BY:__mke_ SCANNED BY: JW 227

 

 

Plaintiff Complaint

 

Jury Trial Requested — Verbal Arguments Requested

Parties
Daniel Edward Callahan December 7, 2020
Plaintiff
Vs.
Honorable Judge Karen Miedema, Honorable Judge Jon Van Allsburg and unnamed contributing Judges
of The 20° Circuit Court for The State of Michigan in Their Official Capacities and The Ottawa County

Circuit Court of Michigan 1:20-cv-1170

Daniel Callahan Defense attorney unknown Janet T. Neff
Plaintiff: In Pro Se U.S. District Judge
380 Lake Street

Fruitport, MI 49415

Attorney For Plaintiff Attorney For Defendant

STATEMENT OF CASE

Plaintiff, Daniel Callahan complains, the Defendants refused Plaintiff Due Process under the law,
therefore violated Plaintiffs 14" Constitutional Amendment Right. Plaintiff remedied the Defendants
failures upon successfully seeking Superintending Control upon the Defendants within The Michigan
Court of Appeals (MCOA) upon issuance of an order from the MCOA demanding the Defendants
perform their Clear and Legal Duties. Plaintiff suffered unnecessary legal expenses upon having to file
an Original Action within the MCOA to obtain an order demanding the Defendants perform their Clear
and Legal Duty. Plaintiff seeks reimbursement for the unnecessary expenses.

Plaintiff states the following;
Case 1:20-cv-01170-JTN-PJG ECF No.1, PagelD.2 Filed 12/07/20 Page 2 of 3

STATEMENT OF FACTS

1. Plaintiff filed an Original Action within the Michigan Court of Appeals (MCOA) on August 5, 2020
seeking Superintending Control of the Defendants based upon their failure to perform their
Clear and Legal! Duties. (Exhibit 1)

2. Plaintiff was successfully awarded Superintending control by MCOA on October 6, 2020 upon
order of the MCOA stating, “The Ottawa County Circuit Court is DIRECTED to enter a written
order deciding the Plaintiff's May 22, 2020 “Motion For Disqualification Of A Judge / Court
Reassignment” within 21 days of this order’. (Exhibit 2)

3. Defendant Miedema issued an order in compliance with the MCOA order dated October 14,
2020. Defendant Miedema claimed she was unaware of the properly filed motion she failed to
rule upon even though the motion was timely, properly submitted to the court, court stamped
and dated, as well, documented within her court record of actions. (Exhibit 3)

4. Defendant Van Allsburg failed to respond to the MCOA order that would require a de novo
review as requested by Plaintiff and in accordance with Michigan Court Rules. Therefore,
Plaintiff has again filed an original action with the MCOA demanding the Defendants be held in
Contempt. (Exhibit 4)

5. Defendant Miedema proceeded to issue a senseless 2-year extension for a personal protection
dated November 17, 2020 as retribution. Defendant Miedema has no lawful foundation for such
an order. (Exhibit 5)

6. Plaintiff filed a response to Defendant Miedema’s order and scheduled a hearing to terminate
that order to be heard before Defendant Miedema on December 10, 2020. However, full well
understanding it is a senseless process to conduct a hearing with her in the 20° Circuit Court of
Michigan based upon nonsense orders issued from that court for over 15 years and having such
orders be quashed by Plaintiff. Plaintiff Callahan will again be forced to endure further expenses
within the MCOA to Appeal and dismiss such a senseless retribution by Defendant Miedema.
(Exhibit 6)

7. The Defendants once again Violate Plaintiff's 8" United States Constitutional Amendment by
inflicting cruel and unusual punishment upon Plaintiff.

8. The Defendants once again Violate Plaintiff's 14° United States Constitutional Amendment as
they continue to cause pernicious harms of Plaintiff depriving him of life, liberty, and property.
Case 1:20-cv-01170-JTN-PJG ECF No.1, PagelD.3 Filed 12/07/20 Page 3 of 3

Prayer For Relief

Plaintiff requests this court demand Defendants reimburse Plaintiff for legal expenses
incurred when Plaintiff was required to obtain Superintending Control upon Defendants. The
Defendant’s only preformed their Clear and Legal Duties after Plaintiff endured the expenses of
obtaining Superintending Control upon Defendants.

Respectfully Submitted This 7 Day Of December 2020

 
   
 

Sincerely,

Daniel Callahan

 

C.C. -Judge Karen Miedema, 20° circuit court, 414 Washington, Room 320, Grand Haven, M! 49417
C.C. -Judge Jon Van Allsburg, 20* circuit court, 414 Washington, Room 320, Grand Haven, MI 49417
